Pur Curiam,
The Act of May 4, 1855, Purd. Dig. 1303, pi. 48, provides that either a wilful neglect or refusal of a husband to support his wife for one year previous to her death or a wilful and malicious desertion of her for the same period, will debar him from any claim to any of her estate, real or personal. The neglect and refusal in this case had continued for very many years, and there was not the least evidence of any intent to support her during the later years of her life. It was also a^genuine case of desertion persisted in for many years. On both grounds the appellant is clearly excluded from any participation in his deceased wife’s estate. The reasons for this conclusion are so well and forcibly expressed in the opinion of the learned court below that it is quite unnecessary to enlarge upon them.
Decree affirmed, and appeal dismissed at the cost of the appellant.